******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                 IN RE G. Q. ET AL.*
                     (AC 37701)
               Lavine, Sheldon and Prescott, Js.
        Argued May 26—officially released June 4, 2015**

  (Appeal from Superior Court, judicial district of
Windham, Juvenile Matters at Willimantic, Hon. Francis
          J. Foley III, judge trial referee.)
 David J. Reich, for the appellant (respondent
mother).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
  Karen Oliver Damboise, for the minor children.
                          Opinion

   PER CURIAM. The respondent mother, A. Q., appeals
from the judgments of the trial court rendered in favor
of the petitioner, the Commissioner of Children and
Families, terminating her parental rights with respect
to her two special needs children, G. Q. and P. Q.1 On
appeal, the respondent claims that the court improperly
found that she had failed to rehabilitate within the
meaning of General Statutes § 17a-112 (j) (3) (B) (i).
We affirm the judgments of the trial court.2
   ‘‘Failure of a parent to achieve sufficient personal
rehabilitation is one of six statutory grounds on which
a court may terminate parental rights pursuant to § 17a-
112. [See General Statutes § 17a-112 (j) (3) (B) (i).] That
ground exists when a parent of a child whom the court
has found to be neglected fails to achieve such a degree
of rehabilitation as would encourage the belief that
within a reasonable time, considering the age and needs
of the child, the parent could assume a responsible
position in the life of that child.
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time. . . .
[The statute] requires the court to find, by clear and
convincing evidence, that the level of rehabilitation [the
parent] has achieved, if any, falls short of that which
would reasonably encourage a belief that at some future
date [he or she] can assume a responsible position in
[his or her] child’s life. . . . [I]n assessing rehabilita-
tion, the critical issue is not whether the parent has
improved [his or her] ability to manage [his or her] own
life, but rather whether [the parent] has gained the
ability to care for the particular needs of the child at
issue. . . . A court’s determination that the evidence
is clear and convincing that the parent has not rehabili-
tated herself will be disturbed only if that finding is
not supported by the evidence and [is], in light of the
evidence in the whole record, clearly erroneous.’’ (Cita-
tions omitted; internal quotation marks omitted.) In re
Sheila J., 62 Conn. App. 470, 479–80, 771 A.2d 244
(2001).
   In the present appeal, the respondent challenges the
subordinate factual findings of the trial court underlying
its determination that the respondent failed to rehabili-
tate. We have reviewed those findings and conclude
that they are not clearly erroneous. The factual findings
of the court, taken together, were sufficient to consti-
tute clear and convincing proof that the respondent had
failed to rehabilitate. It is important to emphasize the
undisputed fact that the respondent’s two children,
each of whom was diagnosed with autism spectrum
disorder, need consistency and structure in their lives
as well as medical and educational support services.
Whether the respondent has achieved the necessary
level of rehabilitation can be evaluated properly only
in light of the specific needs of these children. Our
review of the record reveals that the court correctly
did so in the present case. Because of the need to
establish permanency for these children, we find it
unnecessary to review the respondent’s claim at any
further length.
   The judgments are affirmed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** June 4, 2015, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the children’s father, K.
Q.; however, he did not appeal from the court’s decision. Accordingly, we
refer to A. Q. as the respondent.
   2
     The respondent also claims that, if we agree that the court’s failure
to rehabilitate finding was clearly erroneous and reverse the judgments
terminating her parental rights, we should also reverse the court’s decision
to approve the permanency plan of termination of parental rights. Because
we affirm the court’s judgments, we do not address this additional claim.